


Exhibit 10.3

 

Execution Copy

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (the “Agreement”), dated as of July 18, 2008 (the
“Effective Date”), is made by and between SPECIALIZED TECHNOLOGY RESOURCES,
INC., a Delaware corporation (together with any successor thereto, the
“Company”), and DENNIS L. JILOT (the “Executive”).

 

Recitals

 

A.            The Company desires to engage the Executive to perform services
under the terms hereof and the Executive desires to be employed by the Company.

 

B.            The Company desires to be assured that the unique and expert
services of the Executive will be substantially available to the Company, and
that the Executive is willing and able to render such services on the terms
hereinafter set forth.

 

C.            The Company desires to be assured that the confidential
information and goodwill of the Company will be preserved for the exclusive
benefit of the Company.

 

Terms

 

In consideration of such employment and the respective agreements of the parties
set forth below, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

 

1.             Certain Definitions

 

(a)           “Annual Base Salary” shall have the meaning set forth in
Section 3(a).

 

(b)           “Board” shall mean the Board of Managers of Parent.

 

(c)           “Bonus Compensation” shall have the meaning set forth in
Section 3(b).

 

(d)           The Company shall have “Cause” to terminate the Executive’s
employment hereunder upon:  (i) the Executive’s breach of Section 2(c) (other
than any such failure resulting from the Executive’s Disability), which is not
remedied within 30 days after receipt by the Executive of written notice from
the Company specifying such failure in reasonable detail; (ii) the Executive’s
failure or refusal to follow the reasonable instructions of the Board or the
board of directors of any Subsidiary of the Company, which failure or refusal is
not cured within 30 days following written notice; (iii) the Executive’s
conviction of a felony or of a misdemeanor if such misdemeanor involves moral
turpitude or misrepresentation, including a plea of guilty or nolo contendere;
(iv) the Executive’s unlawful use (including being under the influence) or
possession of illegal drugs on the Company’s or any of its Subsidiaries’
premises; (v) the Executive’s commission of any act of fraud, embezzlement,
misappropriation of funds, material misrepresentation, breach of fiduciary duty
or other act of dishonesty detrimental to the Company or any of its
Subsidiaries; or (vi) the Executive’s intentional wrongful act or gross
negligence that has a material detrimental effect on the Company or its
Subsidiaries.

 

(e)           “Company” shall have the meaning set forth in the preamble hereto.

 

--------------------------------------------------------------------------------


 

(f)            “Date of Termination” shall mean (i) if the Executive’s
employment is terminated by his death, the date of his death; (ii) if the
Executive’s employment is terminated due to his Disability, the date determined
pursuant to Section 4(a)(ii); (iii) if the Executive’s employment is terminated
pursuant to Section 4(a)(iii)-(vi) either the date indicated in the Notice of
Termination or the date specified by the Company pursuant to Section 4(b),
whichever is earlier; or (iv) if the Executive’s employment is terminated
pursuant to Section 4(a)(vii) the date on which the Term expires.

 

(g)           “Disability” shall mean (x) any physical or mental illness, injury
or infirmity which prevents the Executive from performing the Executive’s job
functions for a period of (i) one hundred twenty consecutive calendar days or
(ii) an aggregate of one hundred eighty calendar days out of any consecutive
twelve month period and (y) a disability upon which Executive would be deemed
disabled under the definitions contained in the long-term disability insurance
policy(s) maintained by the Company for the benefit of Executive pursuant to
Section 3(c) of this Agreement.  Any determination of disability shall be made
by the Board in consultation with a qualified physician or physicians selected
by the Board and reasonably acceptable to the Executive.  The failure of the
Executive to submit to a reasonable examination by such physician or physicians
shall act as an estoppel to any objection by the Executive to the determination
of disability by the Board.

 

(h)           “Effective Date” shall have the meaning set forth in the preamble
hereto.

 

(i)            “Executive” shall have the meaning set forth in the preamble
hereto.

 

(j)            The Executive shall have “Good Reason” to resign his employment
upon the occurrence (without the Executive’s prior written consent) of any of
the following:  (A) a material diminution in the nature or scope of the
Executive’s responsibilities, duties or authority in his capacity as Chairman,
President and Chief Executive Officer, without regard to any other
responsibilities, duties or authority the Executive may have had or performed
for the Company at any time; (B) the Company’s material breach of this
Agreement; (C) any change in the Executive’s reporting relationship so that he
no longer reports to the Board; (D) any decrease in the Executive’s Annual Base
Salary, target bonus percentage as set forth in Section 3(a), or benefit plans,
programs and arrangements as in effect from time to time (other than a general
reduction in base salary, target bonus percentages or benefit plans, programs
and arrangements that affects all members of senior management equally); or
(E) Executive is removed from the Board of Directors of the Company; provided,
however, that the Executive may not resign his employment for Good Reason
unless:  (x) the Executive provided the Company with at least 30 days prior
written notice of his intent to resign for Good Reason (which notice must be
provided within 180 days following (i) the occurrence of the event(s) purported
to constitute Good Reason, or (ii) if the Executive could not reasonably have
known of the occurrence of any of such events, the date on which the Executive
had actual knowledge of the occurrence of any of such events); and (y) the
Company has not remedied the alleged occurrence(s) within the 30-day period
following its receipt of such notice from the Executive.

 

(k)           “Notice of Termination” shall have the meaning set forth in
Section 4(b).

 

(l)            “Parent” means STR Holdings LLC, or any successor thereto, a
Delaware limited liability company.

 

(m)          “Restricted Shares” shall have the meaning set forth in Section 6.

 

2

--------------------------------------------------------------------------------


 

(n)           “Term” shall have the meaning set forth in Section 2(b).

 

2.             Employment

 

(a)           In General.  The Company shall employ the Executive and the
Executive shall enter the employ of the Company, for the period set forth in
Section 2(b), in the position set forth in Section 2(c), and upon the other
terms and conditions herein provided.

 

(b)           Term of Employment.  The initial term of employment under this
Agreement (the “Initial Term”) shall be for the period beginning on July 18,
2008 and ending on the fourth anniversary thereof, unless earlier terminated as
provided in Section 4.  The employment term hereunder shall automatically be
extended for successive one-year periods (“Extension Terms” and, collectively
with the Initial Term, the “Term”) unless either party gives written notice of
non-extension to the other no later than 90 days prior to the expiration of the
then applicable Term.

 

(c)           Position and Duties.  The Executive shall serve as Chairman,
President and Chief Executive Officer of the Company, with responsibilities,
duties and authority customary for such position.  The Executive shall report to
the Board.  The Executive shall devote substantially all his working time and
efforts to the business and affairs of the Company and its subsidiaries.  The
Executive agrees to observe and comply with the Company’s rules and policies as
adopted by the Company from time to time.  During the Term, it shall not be a
violation of this Agreement for the Executive to (i) serve on industry trade,
civic or charitable boards or committees; (ii) deliver lectures or fulfill
speaking engagements; or (iii) manage personal investments (which shall include
(x) investments by the Executive of his personal assets in any business which
does not compete directly or indirectly with the Company, in such form or manner
as will not require any services on the part of the Executive in the operation
of such business and (y) the purchase by the Executive of a total of up to 5% of
the regularly traded securities of any entity, whether or not it competes with
the Company), as long as, in the reasonable judgment of the Board, such
activities do not and will not interfere with the performance of the Executive’s
duties and responsibilities as an employee of the Company.  The Executive shall
perform his duties hereunder primarily from his office located in Reno, Nevada,
and at such other locations as are mutually determined by the Executive and the
Board, and shall travel as necessary or as reasonably requested by the Board.

 

3.             Compensation and Related Matters

 

(a)           Annual Base Salary.  During the Term, and effective as of
December 31, 2007, the Executive shall receive a base salary at a rate of
$500,000 per annum, which shall be paid in accordance with the customary payroll
practices of the Company (the “Annual Base Salary”).  The Executive’s Annual
Base Salary will be reviewed annually by the Board and the Board may, in its
sole discretion and consistent with past practices, increase the Annual Base
Salary considering the Executive’s performance and that of the Company.

 

(b)           Bonus Compensation.  In addition to the Annual Base Salary, for
each fiscal year, or portion thereof, during the Term, the Executive shall be
eligible to participate in the Company’s management incentive plan (or any
successor incentive plan adopted by the Board) pursuant to which Executive may
be paid a target amount of 50% of his Annual Base Salary except as the parties
may have agreed otherwise in writing; provided, however, in no event shall
Executive be paid a regular bonus in excess of 100% of his Annual Base Salary. 
The

 

3

--------------------------------------------------------------------------------


 

Executive’s bonus will be based upon performance measured against mutually
agreed upon goals to be established as soon as practicable after the date
hereof.  In the discretion of management, Executive shall be eligible to receive
incentive units pursuant to the terms of the Amended and Restated Limited
Liability Company Agreement of STR Holdings LLC (the “LLC Agreement”).  Any
bonus shall be paid no later than the 15th day of the third month following the
end of the calendar year in which such bonus is earned and vested.

 

(c)           Benefits.  The Executive shall be entitled to participate in
employee benefit plans, programs and arrangements of the Company now (or, to the
extent determined by the Board, hereafter) in effect under Executive’s current
employment agreement, dated September 1, 2003.  For the sake of clarity,
Executive shall be entitled to continue to participate in, on the same or
substantially similar terms, (i) his current long-term disability insurance
policy provided by Provident Life and Accident Insurance Company, (ii) his
current life insurance policy provided by MassMutual Financial Group, (iii) his
current long-term care insurance policy provided by CNA – Continental Casualty
Company (Executive’s wife, Linda Jilot, shall also be entitled to continue to
participate in, on the same or substantially similar terms, her current
long-term care insurance policy provided by CNA – Continental Casualty
Company).  In addition, during the Term, Executive shall be entitled to
reimbursement of the annual membership dues and standard fees of the La Costa
Club of which the Executive is currently a member not to exceed $9,000.

 

(d)           Vacation.  During the Term, the Executive shall be entitled to
four weeks paid vacation each calendar year.  Any vacation shall be taken at the
reasonable and mutual convenience of the Company and the Executive.

 

(e)           Expenses.  The Company shall promptly reimburse the Executive for
all reasonable travel and other business expenses incurred by him in the
performance of his duties to the Company in accordance with the Company’s
applicable expense reimbursement policies and procedures.

 

(f)            Legal Expenses.  Notwithstanding anything to the contrary above,
the Company further agrees to reimburse Executive for Executive’s legal costs up
to an amount equal to $5,000 in connection with the review of this Agreement and
the proposed terms of Employee’s employment hereunder and/or related tax
preparation services by Executive’s legal counsel and/or accountant.

 

4.             Termination.  The Executive’s employment hereunder may be
terminated by the Company or the Executive, as applicable, without any breach of
this Agreement only under the following circumstances:

 

(a)           Circumstances

 

(i)            Death.  The Executive’s employment hereunder shall terminate upon
his death.

 

(ii)           Disability.  If the Executive incurs a Disability, the Company
may give the Executive written notice of its intention to terminate the
Executive’s employment.  In that event, the Executive’s employment with the
Company shall terminate effective on the later of the 30th day after receipt of
such notice by the

 

4

--------------------------------------------------------------------------------


 

Executive or the date specified in such notice, provided that within the 30 days
after such receipt, the Executive shall not have returned to full-time
performance of his duties.

 

(iii)          Termination for Cause.  The Company may terminate the Executive’s
employment for Cause.

 

(iv)          Termination without Cause.  The Company may terminate the
Executive’s employment without Cause.

 

(v)           Resignation for Good Reason.  The Executive may resign his
employment for Good Reason.

 

(vi)          Resignation without Good Reason.  The Executive may resign his
employment without Good Reason.

 

(vii)         Non-renewal.  Either party may notify the other of his or its
intent not to renew this Agreement at least 90 days prior to the expiration of
the Term, which shall be treated as a termination without Cause if such notice
is given by the Company and the Company does not concurrently waive the
Executive’s obligations under Section 2 of the Agreement Not to Compete, or a
resignation without Good Reason if such notice is given by the Executive.

 

(b)          Notice of Termination.  Any termination of the Executive’s
employment by the Company or by the Executive under this Section 4 (other than
termination pursuant to paragraph (a)(i)) shall be communicated by a written
notice to the other party hereto indicating (i) the specific termination
provision in this Agreement relied upon, (ii) except with respect to a
termination pursuant to Section 4(a)(iv) or 4(a)(vi), setting forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated, and
(iii) specifying a Date of Termination which, if submitted by the Executive (or,
in the case of a termination described in Section 4(a)(ii), by the Company),
shall be at least 90 days following the receipt of such notice (a “Notice of
Termination”); provided, however, that a Notice of Termination delivered by the
Company pursuant to Section 4(a)(ii) shall not be required to specify a Date of
Termination, in which case the Date of Termination shall be determined pursuant
to Section 4(a)(ii); and provided, further, that in the event that the Executive
delivers a Notice of Termination to the Company, the Company may, in its sole
discretion, change the Date of Termination to any date that occurs following the
date of Company’s receipt of such Notice of Termination (even if such date is
prior to the date specified in such Notice of Termination).  A Notice of
Termination submitted by the Company may provide for a Date of Termination on
the date the Executive receives the Notice of Termination, or any date
thereafter elected by the Company in its sole discretion.  The failure by the
Executive or the Company to set forth in the Notice of Termination any fact or
circumstance which contributes to a showing of Cause or Good Reason shall not
waive any right of the Executive or the Company hereunder or preclude the
Executive or the Company from asserting such fact or circumstance in enforcing
the Executive’s or the Company’s rights hereunder.

 

5.             Company Obligations Upon Termination of Employment

 

(a)           In General.  Upon a termination of the Executive’s employment for
any reason, the Executive shall be entitled to receive in a lump sum within 20
business days following the Executive’s termination:  the sum of the Executive’s
Annual Base Salary through the Date of

 

5

--------------------------------------------------------------------------------


 

Termination; a pro rata portion of Executive’s bonus, if any, for the applicable
period of the calendar year ending on the Date of Termination (which portion of
the bonus shall be reasonably determined by the Board at the end of the year in
which termination occurs in accordance with the Board’s bonus determination
policies then in effect); and any expenses owed to the Executive under
Section 3(e).  The Executive shall also be entitled to any accrued vacation pay
owed to the Executive pursuant to Section 3(d); any amount arising from the
Executive’s participation in, or benefits under, any employee benefit plans,
programs or arrangements under Section 3(c) (including without limitation, any
disability or life insurance benefit plans, programs or arrangements), which
amounts shall be payable in accordance with the terms and conditions of such
employee benefit plans, programs or arrangements; and any benefits that may be
due the Executive under the LLC Agreement or incentive unit agreements between
the Executive and the Company.

 

(b)           Termination without Cause or for Good Reason.  If the Executive’s
employment shall be terminated by the Company without Cause or by the Executive
for Good Reason (including by reason of the Executive’s death or Disability but
not by reason of the Executive’s termination by the Company for Cause or
termination by the Executive without Good Reason), then, in addition to the
payments and benefits described in Section 5(a) (including benefits under stock
option agreements), the Company shall:

 

(i)            Continue to pay to the Executive (or the Executive’s estate), in
accordance with the Company’s regular payroll practice following the Date of
Termination, the Executive’s Annual Base Salary, and continue the Executive’s
and/or the Executive’s wife’s participation in the Company’s health and life
insurance plans through twenty seven months from the Date of Termination;
provided that each payment is intended to constitute a separate payment within
the meaning of Code Section 409A and the regulations thereunder; provided,
further that in the event that Executive is determined by the Company to be a
“specified employee” (as defined in Code Section 409A(2)(B) and determined in
accordance with Code 416(i) (without regard to paragraph (5) thereof)) of the
Company at a time when its stock is deemed to be publicly traded on an
established securities market, any payments determined to be “nonqualified
deferred compensation” payable following termination of employment shall be made
no earlier than the earlier of (i) the last day of the sixth (6th) complete
calendar month following such termination of employment, or (ii) Executive’s
death, consistent with the provisions of Code Section 409A.  Any payment delayed
by reason of the prior sentence shall be paid out in a single lump sum at the
end of such required delay period in order to catch up to the original payment
schedule.  Notwithstanding the foregoing provisions of this Paragraph 5(b)(i) or
anything in this Agreement to the contrary, the health and life insurance
benefits that are not non-taxable medical benefits, “disability pay” or “death
benefit” plans within the meaning of Treasury Regulation Section 1.409A-1(a)(5)
shall be provided and administered in a manner that complies with Treasury
Regulation Section 1.409A-3(i)(1)(iv), which requires that (i) the amount of
such benefits provided during one taxable year shall not affect the amount of
such benefits provided in any other taxable year, except that to the extent such
benefits consist of the reimbursement of expenses referred to in
Section 105(b) of the Code, a maximum, if provided under the terms of the plan
providing such health and life insurance benefits, may be imposed on the amount
of such reimbursements over some or all of the period in which such benefit is
to be provided to the Executive and/or the Executive’s wife, as described in
Treasury Regulation Section 1.409A-3(i)(iv)(B), (ii) to the extent that any such
benefits consist of

 

6

--------------------------------------------------------------------------------


 

reimbursement of eligible expenses, such reimbursement must be made on or before
the last day of the Executive’s taxable year following the taxable year in which
the expense was incurred and (iii) no such benefit may be liquidated or
exchanged for another benefit;

 

(ii)           If the Executive otherwise would have been entitled to receive a
payment pursuant to the Company’s bonus plan had he been employed on the last
day of the Company’s fiscal year, then pay to the Executive (or the Executive’s
estate) on April 30 of the year following the year in which the Executive’s
termination occurs, (and in the event that the Company has not received its
audited financial statements for the prior year by April 30 of such year, such
bonus shall be paid as soon as practicable thereafter, consistent with the
provisions of Code Section 409A, but in no event later than the last day of such
following year), the amount of such payment, multiplied by a fraction the
numerator of which is the number of days during such fiscal year that the
Executive was employed and the denominator of which is 365; and

 

(iii)          Continue paid coverage for the Executive and/or the Executive’s
wife and any eligible dependents under all Company group health benefit plans in
which the Executive and any dependents were entitled to participate immediately
prior to the Date of Termination through the twenty-seventh month after the Date
of Termination, to the extent permitted thereunder.  As of the date that the
Executive ceases to receive coverage under any group health plan pursuant to
this Section 5(b)(iii), the Executive shall be eligible to elect to receive
“COBRA” continuation coverage to the extent permitted by Section 601 et seq. of
the Employee Retirement Income Security Act of 1974, as amended, and if such
coverage ceases prior to twelve months from the Date of Termination, the Company
shall pay for such COBRA coverage through such twelve month period.

 

6.             Restricted Stock.  Upon the occurrence of an initial public
offering, Parent intends to issue to the Executive restricted shares at the
initial public offering price with an aggregate fair market value equal to
$6,000,000 (the “Restricted Shares”); provided, however, should an initial
public offering not occur by April 1, 2009, Parent intends to issue to the
Executive Restricted Shares at the then fair market price with an aggregate fair
market value equal to $6,000,000.  Executive shall have the option to make an
election under Section 83(b) of the Internal Revenue Code of 1986, as amended
(“Code”), to include the fair market value of the restricted shares in his
current taxable income as of the date of issuance, and Parent agrees to
reasonably cooperate with Executive if he chooses to make this election. The
Restricted Shares shall be subject to the reasonable terms and conditions of any
equity incentive plan adopted by the Board or the compensation committee of the
Board and shall vest in equal 1/60th installments as of the last day of each of
the 60 successive calendar months beginning after the date of issuance of such
Restricted Shares; provided, however, if Executive is still actively employed in
his current capacity as Chairman, President and Chief Executive Officer of the
Company as of the fourth anniversary of the Effective Date, the remaining
unvested Restricted Shares shall become immediately vested.  In the event of a
Change of Control or in the event the Executive’s employment is terminated by
the Company without Cause or by the Executive for Good Reason (including by
reason of the Executive’s death or Disability), the Restricted Shares, to the
extent they then remain unvested, shall become immediately and fully vested.  A
“Change of Control” shall mean (i) the sale (in one transaction or a series of
transactions) of all or substantially all of the assets of the Company to a
third party; (ii) a sale or issuance (in one transaction or a series of
transactions) of any securities resulting in more than 50% of the voting power
of the Company

 

7

--------------------------------------------------------------------------------


 

being held by a “person” or “group” (as such terms are used in the Exchange Act)
that does not include any of the then existing shareholders of the Company or
any of their respective Affiliates; or (iii) a merger or consolidation of the
Company with or into another Person if following such merger or consolidation,
more than 50% of the voting power of the Company is held by a “person” or
“group” (as such terms are used in the Exchange Act) that does not include any
of the then existing shareholders of the Company or any of their respective
Affiliates.

 

7.            Agreement Not To Compete.  As of the date hereof the Executive
shall enter into an Agreement Not To Compete, in substantially the form attached
hereto as Appendix A, the terms and conditions of which are incorporated herein
by this reference.  If the Executive breaches any his covenants in such
Agreement Not to Compete, then notwithstanding any other provision of this
Agreement, the Executive shall be entitled to no further payments or benefits
provided for in this Agreement.

 

8.            Assignment and Successors.  The Company may assign its rights
under this Agreement to any entity, including any successor to all or
substantially all the assets of the Company, by merger or otherwise, shall use
its best efforts to require any such successor or other assignee to assume its
obligations under this Agreement, and may assign or encumber this Agreement and
its rights hereunder as security for indebtedness of the Company and entities
controlled by the Company or under common control with the Company.  The
Executive may not assign his rights or obligations under this Agreement to any
individual or entity.  This Agreement shall be binding upon and inure to the
benefit of the Company, the Executive and their respective successors, assigns,
personnel and legal representatives, executors, administrators, heirs,
distributees, devisees, and legatees, as applicable.

 

9.            Governing Law.  This Agreement shall be governed, construed,
interpreted and enforced in accordance with the substantive laws of the State of
Nevada, without reference to the principles of conflicts of law of the State of
Nevada or any other jurisdiction, and where applicable, the laws of the United
States.

 

10.          Validity.  The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect.

 

11.          Notices.  Any notice, request, claim, demand, document and other
communication hereunder to any party shall be effective upon receipt (or refusal
of receipt) and shall be in writing and delivered personally or sent by telex,
telecopy, or certified or registered mail, postage prepaid, to the following
address (or at any other address as any party shall have specified by notice in
writing to the other party):

 

If to the Company, to:

 

Specialized Technology Resources, Inc.

10 Water Street

Enfield, Connecticut  06082-4899

Attn:  Barry A. Morris

Facsimile:  (860) 749-9158

 

8

--------------------------------------------------------------------------------


 

with a copy to:

 

DLJ Merchant Banking Partners

Credit Suisse Alternative Investments

2121 Avenue of the Stars

Suite 3300

Los Angeles, CA 90067
Attn:  Susan C. Schnabel
Facsimile:  (310) 282-7798

 

12.          Counterparts.  This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original, but all of which
together will constitute one and the same Agreement.

 

13.          Entire Agreement.  The terms of this Agreement (together with any
other agreements and instruments contemplated hereby or referred to herein) is
intended by the parties to be the final expression of their agreement with
respect to the employment of the Executive by the Company and may not be
contradicted by evidence of any prior or contemporaneous agreement.  The parties
further intend that this Agreement shall constitute the complete and exclusive
statement of its terms and that no extrinsic evidence whatsoever may be
introduced in any judicial, administrative, or other legal proceeding to vary
the terms of this Agreement.

 

14.          Amendments; Waivers.  This Agreement may not be modified, amended,
or terminated except by an instrument in writing, signed by the Executive and a
duly authorized officer of Company.  By an instrument in writing similarly
executed, the Executive or a duly authorized officer of the Company may waive
compliance by the other party or parties with any provision of this Agreement
that such other party was or is obligated to comply with or perform; provided,
however, that such waiver shall not operate as a waiver of, or estoppel with
respect to, any other or subsequent failure.  No failure to exercise and no
delay in exercising any right, remedy, or power hereunder preclude any other or
further exercise of any other right, remedy, or power provided herein or by law
or in equity.  Notwithstanding anything herein to the contrary, no amendment may
be made to this Agreement if it would cause the Agreement or any payment
hereunder not to be in compliance with Code Section 409A.

 

15.          No Inconsistent Actions.  The parties hereto shall not voluntarily
undertake or fail to undertake any action or course of action inconsistent with
the provisions or essential intent of this Agreement.  Furthermore, it is the
intent of the parties hereto to act in a fair and reasonable manner with respect
to the interpretation and application of the provisions of this Agreement.

 

16.          Construction.  This Agreement shall be deemed drafted equally by
both the parties.  Its language shall be construed as a whole and according to
its fair meaning.  Any presumption or principle that the language is to be
construed against any party shall not apply.  The headings in this Agreement are
only for convenience and are not intended to affect construction or
interpretation.  Any references to paragraphs, subparagraphs, sections or
subsections are to those parts of this Agreement, unless the context clearly
indicates to the contrary.  Also, unless the context clearly indicates to the
contrary, (a) the plural includes the singular and the singular includes the
plural; (b) “or” is used both conjunctively and disjunctively; (c) “any,” “all,”
“each,” or “every” means “any and all,” and “each and every”; (d) “includes” and
“including” are each “without limitation”; (e) “herein,” “hereof,” “hereunder”
and other similar compounds of the word “here” refer to the entire Agreement and
not to any particular paragraph, subparagraph, section or subsection; and
(f) all pronouns and any variations thereof shall be

 

9

--------------------------------------------------------------------------------


 

deemed to refer to the masculine, feminine, neuter, singular or plural as the
identity of the entities or persons referred to may require.

 

17.          Enforcement.  If any provision of this Agreement is held to be
illegal, invalid or unenforceable under present or future laws effective during
the term of this Agreement, such provision shall be fully severable; this
Agreement shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a portion of this Agreement; and the
remaining provisions of this Agreement shall remain in full force and effect and
shall not be affected by the illegal, invalid or unenforceable provision or by
its severance from this Agreement.  Furthermore, in lieu of such illegal,
invalid or unenforceable provision there shall be added automatically as part of
this Agreement a provision as similar in terms to such illegal, invalid or
unenforceable provision as may be possible and be legal, valid and enforceable.

 

18.          Withholding.  The Company shall be entitled to withhold from any
amounts payable under this Agreement any federal, state, local or foreign
withholding or other taxes or charges that the Company is required to withhold. 
The Company shall be entitled to rely on an opinion of counsel if any questions
as to the amount or requirement of withholding shall arise.

 

19.          Employee Acknowledgement.  The Executive acknowledges that he has
read and understands this Agreement, is fully aware of its legal effect and has
consulted with legal counsel as to its legal effect, has not acted in reliance
upon any representations or promises made by the Company other than those
contained in writing herein, and has entered into this Agreement freely based on
his judgment.

 

20.          Survival.  The expiration or termination of the Term shall not
impair the rights or obligations of any party hereto, which shall have accrued
prior to such expiration or termination.

 

21.          Disputes.  All disputes between the parties arising from or in
connection with this Agreement or the Executive’s employment hereunder,
including those relating to the existence and validity of this agreement to
arbitrate, shall be submitted to full and binding arbitration in Reno, Nevada,
before a panel of three arbitrators and administered by the American Arbitration
Association under its National Rules for the Resolution of Employment Disputes,
and judgment upon the award rendered by the arbitrators may be entered by any
court having jurisdiction thereof.  Each party shall be responsible for its own
costs and expenses of such arbitration.  Notwithstanding the foregoing, nothing
in this Section 21 shall prevent or otherwise hinder the ability of the Company
to seek injunctive relief, including temporary restraining orders, preliminary
injunctions and permanent injunctions in connection with any controversy or
claim arising out of or relating to the Agreement Not to Compete.

 

 [signature page follows]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year first above written.

 

 

/s/ Dennis L. Jilot

 

Dennis L. Jilot

 

 

 

 

 

SPECIALIZED TECHNOLOGY

 

RESOURCES, INC.

 

 

 

 

 

By:

/s/ Barry A. Morris

 

 

Name: Barry A. Morris

 

 

Title: Vice President and Chief Financial
  Officer

 

 

SIGNATURE PAGE FOR EMPLOYMENT AGREEMENT (JILOT)

 

--------------------------------------------------------------------------------


 

Appendix A

 

Agreement Not To Compete

 

[Please see attached]

 

2

--------------------------------------------------------------------------------

 

Execution Copy

 

AGREEMENT NOT TO COMPETE

 

This Agreement Not To Compete (this “Agreement”) dated as of July 18, 2008 (the
“Effective Date”), is made by and between SPECIALIZED TECHNOLOGY RESOURCES,
INC., a Delaware corporation (together with any successor thereto, the
“Company”), and DENNIS L. JILOT (the “Employee”).

 

Recitals

 

A.            Contemporaneously with the execution hereof, the Company and
Employee are executing an Employment Agreement (the “Employment Agreement”)
pursuant to which the Company will employ Employee as its Chairman, President
and Chief Executive Officer.

 

B.            Pursuant to the Employment Agreement, Employee has agreed to enter
into this Agreement as a condition of his employment.

 

Terms

 

In consideration of the Employment Agreement, the respective agreements of the
parties herein and other good and valuable consideration received by each party
from the other, the parties agree as follows:

 

1.             Defined Terms.  Any capitalized term used herein but not defined
shall have the meaning ascribed to such term in the Employment Agreement.

 

2.             Agreement Not to Compete.  For a period equal to the term of
Employee’s employment with the Company and through the date which is
twenty-seven (27) months following the Employee’s Date of Termination for any
reason (the “Initial Noncompetition Period”), provided Company is not in
material default under this Agreement or the Employment Agreement, Employee
shall not, without the prior written consent of the Company, and whether as
employee, principal, agent, shareholder, partner, consultant, advisor, limited
liability company manager or member, director, or otherwise, directly or
indirectly, compete with the Company or any subsidiary of the Company in the
business of manufacturing solar panel encapsulent, or the business of providing
consumer product quality assurance services to third parties (collectively, the
“Business”).  The making or guarantying of a loan, lease or any other financial
arrangement to, with or for any person or entity that engages in any of the
activities described in the preceding sentence shall be deemed a breach of the
covenant set forth in the preceding sentence.  However, Employee may purchase or
own up to 5% of the outstanding stock of any publicly traded corporation that
competes with the Company or any Company Affiliate in the Business, but may not
be employed by or otherwise participate in the activities of such corporation. 
For purposes of this agreement, “Company Affiliate” means any entity directly or
indirectly controlled by the Company, and also includes STR Holdings, Inc. and
any of its direct or indirect subsidiaries.

 

Provided Company is not in material default under this Agreement or the
Employment Agreement, the Company shall have the option to extend the Initial
Noncompetition Period for an additional twelve (12) months (the “Extended
Noncompetition Period” and, together with the Initial Noncompetition Period, the
“Noncompetition Period”); provided, that the Company gives the Executive written
notice of such extension at least six (6) months prior to the

 

--------------------------------------------------------------------------------


 

expiration of the Initial Noncompetition Period, and agrees to pay to the
Employee, in accordance with the Company’s regular payroll practice, the
Executive’s Annual Salary, and to continue the Executive’s participation in the
Company’s health and life insurance and retirement plans through the Extended
Noncompetition Period.  For all purposes of this Agreement and the Employment
Agreement (including article 3. below), the Noncompetition Period shall not
apply or restrict Employee’s activities, nor shall the term of the
Noncompetition Period be extended, during any time Company is in material
default under this Agreement or the Employment Agreement.

 

Employee represents and warrants that he does not own, directly, indirectly, in
whole or in part, beneficially or otherwise, any company or enterprise that
competes with or participates in the Business, or otherwise engage in any
activity that would violate this Section 1.

 

3.             Confidential Information; Non-Solicitation; Non-Disparagement;
Inventions.

 

(a)           Employee acknowledges that he will occupy a position of trust and
confidence with the Company and may become familiar with the following, any and
all of which constitute confidential information of the Company or Company
Affiliates (collectively, the “Confidential Information”):  (i) all information
related to vendors, suppliers and customers, including, without limitation,
customer lists, the identities of existing, past or prospective customers and
acquisition targets, prices charged or proposed to be charged to customers,
customer contacts, special customer requirements and all related information;
(ii) all marketing plans, materials and techniques; (iii) all methods of
business operation and related procedures of the Company or Company Affiliates;
and (iv) all patterns, devices, compilations of information, copyrightable
material and technical information, if any, in each case that relates in any way
to the Business of the Company or any Company Affiliate.

 

(b)           Employee acknowledges and agrees that all Confidential Information
learned or obtained by him is the property of the Company or a Company
Affiliate.  Therefore, Employee shall not at any time disclose to any
unauthorized persons or use for his own account or for the benefit of any third
party any Confidential Information, whether Employee has such information in his
memory or embodied in writing or other physical form, without the Company’s
prior written consent (which it may grant or withhold in its sole discretion),
unless and to the extent that the Confidential Information is or becomes
generally known to and available for use by the public other than as a result of
Employee’s fault or, to Employee’s knowledge, the fault of any other person
bound by a duty of confidentiality to the Company or any Company Affiliate. 
Employee agrees to deliver to the Company at any time the Company may request,
all documents, memoranda, notes, plans, records, reports, and other
documentation, models, components, devices, or computer software, whether
embodied in a disk or in other form (and all copies of all of the foregoing),
relating to the businesses, operations, or affairs of the Company or any Company
Affiliate and any other Confidential Information that Employee may then possess
or have under Employee’s control.

 

(c)           If the Employee or any entity controlled by Employee (an “Employee
Affiliate”) is required by law to disclose any Confidential Information,
Employee shall promptly notify the Company in writing so that the Company may
seek a protective order or other motion to prevent or limit the production or
disclosure of such information.  If such motion has been denied, or if Company
does not seek a protective order or other motion, then the person required to
disclose such information may disclose only such portion of such information
that, based on advice of Employee’s outside legal counsel, is required by law to
be disclosed (provided that the

 

2

--------------------------------------------------------------------------------


 

person required to disclose such information shall use all reasonable efforts to
preserve the confidentiality of the remainder of such information).  Company
shall reimburse Employee for the reasonable expenses (including legal fees and
costs) he incurs in responding to or opposing a request for him to disclose
Confidential Information.  Employee shall continue to be bound by his
obligations pursuant to this Agreement for any information that is not required
to be disclosed, or that has been afforded protective treatment, pursuant to
such motion.

 

(d)           During the Noncompetition Period, Employee will not, and will not
permit any Employee Affiliate to, directly or indirectly, (a) recruit or
otherwise solicit or induce any employee, customer, subscriber or supplier of
the Company or any Company Affiliate to terminate its employment or arrangement
with the Company or any Company Affiliate, otherwise change its relationship
with the Company or any Company Affiliate, or establish any relationship with
Employee or any Employee Affiliate to compete in the Business or (b) without the
Company’s prior written consent, hire any employee of the Company or any Company
Affiliate, including any person whose employment with the Company or any Company
Affiliate is terminated by such employee without Good Reason.

 

(e)           During the Noncompetition Period, Employee agrees not to disparage
in any material respect the Company or any Company Affiliate, any of their
respective products or practices, or any of their respective directors,
officers, managers, agents, representatives, stockholders, members or
affiliates, either orally or in writing.  The Company and any Company Affiliates
(including without limitation any officers or directors of the Company or any
Company Affiliate) agree not to disparage in any material respect the Employee
or an Employee Affiliate either orally or in writing.  Notwithstanding the
forgoing, nothing contained herein shall limit the ability of either party, as
applicable, to provide truthful testimony as required by law or any judicial or
administrative process.

 

(f)            All rights to discoveries, inventions, improvements and
innovations (including all data and records pertaining thereto) related to the
Business of the Company or any Company Affiliate, whether or not patentable,
copyrightable, registrable as a trademark, or reduced to writing, that Employee
may discover, invent or originate during the term of Employee’s consulting
arrangement or employment with the Company or any Company Affiliate,  either
alone or with others and whether or not during working hours or by the use of
the facilities of either the Company or any of its subsidiaries (“Inventions”),
shall be the exclusive property of the Company.  Employee shall promptly
disclose all Inventions to the Company, shall execute at the request of the
Company any assignments or other documents the Company may deem necessary to
protect or perfect its rights therein, and shall assist the Company, at the
Company’s expense, in obtaining, defending and enforcing the Company’s rights
therein.  Employee hereby appoints the Company as his attorney-in-fact to
execute on his behalf any assignments or other documents deemed necessary by the
Company to protect or perfect its rights to any Inventions.

 

4.             Remedies.  The necessity of protection against the competition of
Employee and the nature and scope of such protection has been carefully
considered and agreed upon by the parties hereto.  Employee and the Company
acknowledge that the duration, scope and geographic area applicable to the
restrictions set forth in this Agreement are fair, reasonable and necessary. 
Employee acknowledges that the consideration provided for herein is sufficient
and adequate to compensate Employee for agreeing to the restrictions contained
in this Agreement and that such restrictions will not cause him undue hardship. 
If, however, any court determines that the foregoing restrictions are
unreasonable and for that reason unenforceable, such restrictions shall be
modified, rewritten or interpreted to include as much of their nature and

 

3

--------------------------------------------------------------------------------


 

scope as will render them enforceable.  Employee and the Company agree that a
monetary remedy for a breach of this Agreement will be inadequate and will be
impracticable and extremely difficult to prove, and further agree that such a
breach would cause the Company irreparable harm, and that the Company and the
Company Affiliates shall be entitled to temporary and permanent injunctive
relief without the necessity of proving actual damages.  Employee agrees that
the Company and the Company Affiliates shall be entitled to such injunctive
relief, including temporary restraining orders, preliminary injunctions and
permanent injunctions, without the necessity of posting bond or other
undertaking in connection therewith.

 

5.                                      Notices.  Notices sent by the Company or
Employee hereunder shall be made in writing to such party at the below addresses
or as the Company and Employee may otherwise agree in writing.

 

If to the Company, to:

 

Specialized Technology Resources, Inc.
10 Water Street
Enfield, Connecticut  06082-4899
Attn:  Barry A. Morris
Facsimile:  (860) 749-9158

 

with a copy to:

 

DLJ Merchant Banking Partners

Credit Suisse Alternative Investments

2121 Avenue of the Stars

Suite 3300

Los Angeles, CA 90067
Attn:  Susan C. Schnabel
Facsimile:  (310) 282-7798

 

If to Employee, at the address set forth on the signature page hereto.

 

6.                                      Counterparts.  This Agreement may be
executed in two or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument.

 

7.                                      Headings.  The headings herein are for
convenience only, do not constitute part of this Agreement, and shall not be
deemed to limit or affect any of the provisions hereof.

 

8.                                      Entire Understanding.  This Agreement
and the other agreements and instruments incorporated herein constitute the
entire agreement and understanding between the parties, and supersede all prior
agreements and understandings, both written and oral, between the parties hereto
with respect to the subject matter hereof.

 

9.                                      Amendments.  This Agreement may not be
modified or changed except by written instrument signed by each of the parties
hereto that expressly states the intention of the parties to modify or change
this Agreement.

 

4

--------------------------------------------------------------------------------


 

10.           Governing Law.  This Agreement shall be governed by and construed
in accordance with the internal laws of the State of Nevada, without regard to
principles of conflicts of laws.

 

11.           Construction.  Whenever in this Agreement the context so requires,
references to the masculine shall be deemed to include feminine and the neuter,
references to the neuter shall be deemed to include the masculine and feminine,
and references to the plural shall be deemed to include the singular and the
singular to include the plural.

 

12.           Cooperation.  Each party hereto shall cooperate with the other
party and shall take such further action and shall execute and deliver such
further documents as may be necessary or desirable in order to carry out the
provisions and purposes of this Agreement.

 

13.           Waiver.  Employee or the Company may, by express written notice to
the other:  (i) waive any inaccuracies in the representations or warranties of
the other party contained in this Agreement or in any document delivered
pursuant to this Agreement; (ii) waive compliance with any of the covenants of
the other party contained in this Agreement; or (iii) waive or modify
performance of any of the obligations of the other party.  No action taken
pursuant to this Agreement shall be deemed to constitute a waiver by the party
taking such action, possessing such knowledge or performing such investigation
of compliance with the representations, warranties, covenants and agreements
contained herein.  The waiver by any party hereto of a breach of any provision
of this Agreement shall not operate or be constituted as a waiver of any
subsequent breach.  The failure of any party to insist, in any one or more
instances, upon performance of any of the terms, covenants or conditions of this
Agreement shall not be construed as a waiver or relinquishment of any rights
granted hereunder or any such term, covenant or condition.

 

14.           Knowledge and Skill.  THE EMPLOYEE REPRESENTS AND WARRANTS THAT
THE KNOWLEDGE, SKILLS AND ABILITIES HE OR SHE POSSESSES AT THE TIME OF
COMMENCEMENT OF EMPLOYMENT HEREUNDER ARE SUFFICIENT TO PERMIT HIM OR HER, IN THE
EVENT OF TERMINATION OF HIS OR HER EMPLOYMENT HEREUNDER, TO EARN A LIVELIHOOD
SATISFACTORY TO HIMSELF WITHOUT VIOLATING ANY PROVISION HEREOF, FOR EXAMPLE, BY
USING SUCH KNOWLEDGE, SKILLS AND ABILITIES, OR SOME OF THEM, IN THE SERVICE OF A
NON-COMPETITOR.

 

15.           Interpretation of Agreement.  Each party hereto cooperated in the
drafting and preparation of this Agreement and the documents referred to herein,
and any and all drafts relating thereto shall be deemed the work product of the
parties and may not be construed against any party by reason of its
preparation.  Accordingly, any rule of law, or any legal decision that would
require interpretation of any ambiguities in this Agreement against the party
that drafted it, is of no application and is hereby expressly waived.  The
provisions of this Agreement shall be interpreted in a reasonable manner to
effect the intentions of the parties regarding this Agreement.

 

16.           Parties in Interest; Assignment.  This Agreement shall inure to
the benefit of and be binding upon the parties hereto and their respective
permitted successors, assigns, heirs and/or personal representatives, except
that neither this Agreement nor any interest herein shall be assigned or
assignable by operation of law or otherwise by Employee without the prior
written consent of the Company.  Nothing in this Agreement, expressed or
implied, is

 

5

--------------------------------------------------------------------------------


 

intended to confer on any person other than the parties and their respective
successors and permitted assigns any rights or remedies under or by reason of
this Agreement.

 

17.           Severability.  If, notwithstanding the express, carefully
considered agreement of the Company and Employee set forth herein, any provision
of this Agreement shall be deemed invalid, unenforceable or illegal, or if the
period during which this Agreement is to remain effective is found to exceed the
legally permissible period or the territory with respect to which this Agreement
is to be effective is found to exceed the legally permissible territory, then
notwithstanding such invalidity, unenforceability or illegality the remainder of
this Agreement shall continue in full force and effect during the maximum period
and for the maximum territory legally permissible.

 

18.           Waiver of Jury Trial.  Consistent with the intention of
Section 10, the Company and Employee each further waives its or his respective
right to a jury trial of any claim or cause of action arising out of this
Agreement or any dealings between them relating to the subject matter of this
Agreement.  The scope of this waiver is intended to be all-encompassing of any
and all disputes that may be filed in any court and that relate to the subject
matter of this Agreement, including, without limitation, contract claims, tort
claims, and all other common law and statutory claims.  This waiver is
irrevocable, meaning that it may not be modified either orally or in writing,
and this waiver shall apply to any subsequent amendments, supplements or other
modifications to this Agreement or to any other document or agreement relating
to the transactions contemplated by this Agreement.

 

19.           Specific Performance and Other Equitable Relief.  Without in any
way limiting the provisions of Section 4, Employee acknowledges that the
remedies at law of the Company and Company Affiliates for failure of Employee to
perform any act required to be performed by Employee under this Agreement are
inadequate and, therefore, that the Company and Company Affiliates shall be
entitled to specific performance of this Agreement by Employee and to such other
equitable relief as a court may deem appropriate to prevent any further
violation of this Agreement by Employee, and to exercise such remedies
cumulatively or in conjunction with all other rights and remedies provided by
law or under this Agreement.

 

20.           Full Understanding.  Employee represents that he fully understands
his right to discuss all aspects of this Agreement with his private attorney,
and that to the extent, if any, Employee desired, Employee availed himself of
this right.  Employee further represents that he has carefully read and fully
understands all of the provisions of this Agreement, that Employee is competent
to execute this Agreement, that Employee’s agreement to execute and deliver this
Agreement has not been obtained by any duress and that Employee freely and
voluntarily enters into it, and that Employee has read this Agreement in its
entirety and fully understands the meaning, intent and consequences of this
Agreement.

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement Not to
Compete as of the date first written above.

 

 

 

 

Dennis L. Jilot

 

 

 

 

 

SPECIALIZED TECHNOLOGY
RESOURCES, INC.,

 

 

 

 

 

By: Barry A. Morris

 

Its: Vice President and Chief Financial Officer

 

 

SIGNATURE PAGE FOR NON-COMPETE AGREEMENT (JILOT)

 

--------------------------------------------------------------------------------
